Order entered May 14, 2015




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00253-CV

                                DOROTHEA LASTER, Appellant

                                                 V.

                                  SHARON THOMAS, Appellee

                         On Appeal from the 256th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-04-10316

                                             ORDER
           Because Dallas County District Clerk Felicia Pitre has failed to comply with our April

27, 2015 order directing her to file, no later than May 1, 2015, a supplemental clerk’s record

containing the items designated by Dorothea Laster in her “First Supplemental Designation,” we

again ORDER Ms. Pitre to file the requested record. The record shall be filed no later than May

19, 2015.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and all

parties.

                                                        /s/   CRAIG STODDART
                                                              JUSTICE